Case 9:18-cv-80176-BB Document 70 Entered on FLSD Docket 12/28/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 18-cv-80176

 IRA KLEIMAN,
 as personal representative of
 the estate of David Kleiman,
 and W&K INFO DEFENSE RESEARCH,
 LLC,

         Plaintiffs,

 v.

 CRAIG WRIGHT,

       Defendant.
 _____________________________________/

                      DEFENDANT’S AGREED MOTION
      TO CONTINUE THE JANUARY 8, 2019 DISCOVERY STATUS CONFERENCE

         Dr. Craig Wright respectfully requests that this Court continue the January 8, 2019

 Discovery Status Conference for March 11, 2019, in light of the stay of discovery in this action

 and the Court’s Order Granting in Part and Denying in Part the Motion to Dismiss (the

 “Dismissal Order”) [D.E. 68]. Dr. Wright states the following in support of this Motion:

         1.      On May 14, 2018, the Court entered the Order setting the Discovery Status

 Conference for January 8, 2019 (the “Order”) [D.E. 23]. In the Order, the Court also required the

 parties to file a joint discovery status report one week prior to the Discovery Status Conference.

         2.       On August 2, 2018, the Court entered an Order Granting Defendant’s Motion to

 Stay Discovery Pending Resolution of the Motion to Dismiss (the “Stay Order”) [D.E. 57]. In the

 Stay Order, the Court stayed discovery pending resolution of the motion to dismiss. Further, the

 Court ordered either party to move for a lift of the discovery stay if the Court did not dismiss all

 the Plaintiffs’ claims.
Case 9:18-cv-80176-BB Document 70 Entered on FLSD Docket 12/28/2018 Page 2 of 3




        3.      Yesterday, on December 27, 2018, the Court entered an Order granting in part and

 denying in part Defendant’s Motion to Dismiss [D.E. 68]. The Order dismissed counts III and IV

 of Plaintiffs’ Amended Complaint with prejudice. In accordance with the Order, Dr. Wright must

 file his answer as to the remaining counts, Counts I, II and V-IX, on or before January 10, 2019.

        4.      As of this filing, while the parties have discussed lifting the stay, neither party has

 moved to lift the stay.

        5.      Given that discovery in this case has been stayed for five months and the parties

 have not even moved to lift the stay of discovery, Dr. Wright respectfully requests a two-month

 continuance of the Discovery Status Conference and the deadline for the parties to file a joint

 discovery status report. Dr. Wright proposes that the Discovery Status Conference be continued

 until March 11, 2019 and the deadline for the parties to file the joint discovery status report be

 set for March 4, 2019.

        6.      In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred

 with counsel for plaintiffs. Plaintiffs agree to the relief requested in this motion and will not be

 prejudiced by the extension, which is not being sought for the purpose of delay.

        7.      In accordance with S.D. Fla. L.R. 7.1(a)(2), Dr. Wright attaches a proposed order

 as Exhibit A and will email the proposed order to the Court as prescribed by CM/ECF

 Administrative Procedure §3I(6).

        For all the foregoing reasons, Dr. Wright respectfully requests that this Court continue

 the January 8, 2019 Discovery Status Conference until March 11, 2019 and the deadline for the

 parties to file the joint discovery status report until March 4, 2019.




                                                   2
Case 9:18-cv-80176-BB Document 70 Entered on FLSD Docket 12/28/2018 Page 3 of 3




                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

 plaintiffs’ counsel. Plaintiffs agree to the relief requested here.

 RESPECTFULLY SUBMITTED on December 28, 2018.


                                                        RIVERO MESTRE LLP
                                                        Attorneys for Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email: jmestre@riveromestre.com
                                                        Email: arolnick@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        JORGE A. MESTRE
                                                        Florida Bar No. 88145
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085



                                   CERTIFICATE OF SERVICE

        I certify that on December 28, 2018, I electronically filed this document with the Clerk of
 the Court using CM/ECF. I also certify that this document is being served today on all counsel of
 record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
 Mail.


                                                                       _ /s/Andres Rivero
                                                                          ANDRES RIVERO




                                                    3
